Citation Nr: 0300242	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-06 093	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a disability causing 
numbness in the left arm.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel	


INTRODUCTION

The veteran had active duty from January 1955 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained 
by the RO.

2. The veteran has current paresthesia and numbness of the 
left hand.

3. His current left arm disorder is related to an injury in 
service. 


CONCLUSION OF LAW

The veteran's left arm numbness was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 4.124a (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that prior to the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  In addition, regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz; see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  Since 
the Board is allowing the appeal at issue in this 
decision, the appellant does not require further 
assistance to substantiate his claim, and the VCAA does 
not apply.  The Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  When 
a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

A determination of direct service connection requires (1) 
a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).



Analysis

The service medical records document the veteran's 
complaints of partial paralysis in the left hand due to 
falling asleep on his arm for an extended period of time.  

On clinical examination in September 1961, the veteran 
complained of partial paralysis in the left hand due to 
his sleeping on his arm for an extended period of time.  
The examiner's impression was that the veteran's condition 
was temporary and no treatment was administered.   

Later, the veteran returned, still complaining of 
paralysis with swelling and inflammation on the under side 
of the left arm above the elbow.  The veteran was treated 
with antibiotics.  Light exercise and hot soaks were also 
recommended.  In the consultation report, the examiner 
noted an area of hypothesia above the left thumb and 
weakness of the left wrist.  The impression was neuritis 
of the radial nerve due to trauma.  

A March 1967 medical treatment report noted the veteran's 
numbness down the medial aspect of the left arm from above 
the elbow to the fingers.  The veteran complained of 
alternating periods of normalcy followed by numbness and 
burning.  
On examination, the veteran indicated no sensation of 
weakness or history of trauma.  Strength of arm, wrist and 
fingers was normal with no muscle wasting noted.  

The veteran's touch sensation was intact.  However, 
sensation to pinprick was absent over the ulnar area of 
the wrist, hand and fingers.  The impression was neuritis 
in the ulnar region, etiology unknown.  The veteran was 
treated with prescription medication.  

In a February 1978 VA medical examination, the veteran 
complained of pain in the back of the neck with occasional 
burning pain that extended into the left ear and down the 
left arm with numbness into the left hand.  The veteran 
experienced this pain and numbness for nine months prior 
to the examination.  The veteran also indicated that in 
July 1976, he injured his lower back while working in a 
coal mine.  This accident was the subject of a workers 
compensation claim that was still in litigation at the 
time.  

The record contains outpatient treatment reports that 
indicate the veteran's complaints of left arm pain and 
numbness in June, October and November of 2001.  A June 
2001 notation indicated that an electromyogram (EMG) study 
of the left arm was ordered to rule out any neuropathy, 
however, the records contain no EMG results. 

In December 2001, the veteran had a VA peripheral nerves 
examination for weakness of the left hand associated with 
numbness and paresthesia.  The veteran noted that after 
discharge from service in May 1969, the veteran worked in 
construction and in coal mining.  He noted that in 1975, 
he suffered a back injury and was disabled from gainful 
work.  

The veteran reported that in the year prior to the 
examination he had developed numbness over the palm of his 
left hand with numbness extending to the left ring finger.  
Since then, the veteran had recurrent numbness and 
paresthesia of the left forearm around the elbow, 
extending down to the left hand, especially when he would 
put pressure over the left elbow.  The veteran reported 
difficulty using his left hand in performing tasks such as 
driving, peeling potatoes, working with small bolts, and 
holding items in his left hand.  

On clinical examination, the veteran showed strong flexion 
and extension of the arms at the elbows.  The veteran had 
fair grip power of his hands and dorsiflexion of his 
wrists.  The veteran had fair abduction of his fingers 
with strength being 5/5 and mild weakness in opposition of 
his thumbs to small fingers with strength being 4/5.  
Sensory examination showed decreased pin sensation over 
the ulnar side of the left hand and left ring finger.  
Marked decreased pin sensation presented over the lateral 
aspect of the left forearm and distal half of the medial 
aspect of the left forearm.  

The veteran had positive Tinel's sign on  percussion of 
the left wrist with paresthesia extending to the left ring 
finger.  The veteran's left ulnar nerve was not sensitive 
on palpation or pressure over the left elbow.  No 
paresthesia was noted over the left forearm or left finger 
on pressure of the left ulnar nerve at the elbow.  The 
veteran had intact pin sensation over the right upper 
extremity.  

The examiner noted that while in service, the veteran 
appeared to have suffered and recovered from left wrist 
drop with radial nerve palsy.  The examiner's impression 
of the veteran's current condition was recurrent numbness 
and paresthesia of the left hand and with fair improvement 
of an old left radial palsy incurred in service.  Also 
included in the examiner's impression was a consideration 
of left carpal tunnel syndrome as secondary to the 
veteran's left median neuropathy.

The examiner referred the veteran to have an EMG and a 
nerve conduction study done for the left upper extremity 
to determine whether any significant left median nerve 
compression at the wrist exists.  However, no such 
diagnostic test results are of record.

Based on the examiner's opinion that the recurrent 
numbness and paresthesia of the left arm was due to radial 
nerve palsy while in service, the Board finds that the 
veteran has a current disability as the result of an 
injury in service.  Therefore, the evidence is in favor of 
the grant of service connection.


ORDER

Entitlement to service connection for a disability causing 
numbness to the left arm, namely, left radial nerve palsy, 
is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

